                                          Lawrence L. Szabo
                                                   Attorney at Law
                                                 3608 Grand Avenue
                                                 Oakland, CA 94610
                                                  szabo@sbcglobal.net
                                     Telephone: 510/834-4893 Facs: 510/834-9220


Date: November 14, 2018


To:    The Hon. William J. Lafferty
Re:    Lankford v. Lankford, Adv. Proc. No. 18-04057



Your Honor:

I report pursuant to the court's request on the status of the above-referenced matter.

On the afternoon of December 18, 2018, I spoke via telephone with Trecinna Lankford-Abundis. I
asked her when she would provide me with documents that Defendant Lavette Lankford intended to
offer into evidence. Ms. Lankford-Abundis responded that she could not provide me with documents
that she did not have. She stated that she would gather documents and provide them to me on
December 21, 2019. I asked Ms. Lankford-Abundis to send me an e-mail to confirm her response.
Attached is a copy of the email I received from Ms. Lankford-Abundis. I have not received any
documents from Ms. Lankford-Abundis as of the close of business, today.

Plaintiff requests that the Court continue the trial to the next available date after December 26, 2018.
I am available on any date after December 26, 2018, except for the morning of January 2, 2019, all of
January 7, 2019, and the afternoon of January 9, 2019.

Plaintiff is concerned that another month of rents will be collected by Defendant Lavette Lankford,
and that on Page 1 of Doc #50, filed December 14, 2018, Lavette Lankford states: "Matt Webb told
me to stop paying the house note."

Respectfully,

/s/ Lawrence L. Szabo
Lawrence L. Szabo
Attorney for Twila McEachin Lankford, Plaintiff




cc: Trecinna Lankford-Abundis, via email: tlabundis@gmail.com




Case: 18-04057       Doc# 52     Filed: 12/20/18      Entered: 12/20/18 19:36:33         Page 1 of 2
  From:    Trecinna Lankford-Abundis tlabundis@gmail.com
Subject:   Re: Lankford v. Lankford Case - Meet and Confer
   Date:   December 18, 2018 at 8:33 PM
     To:   Lawrence Szabo szabo@sbcglobal.net


Mr. Szabo,

Thank you for speaking with me this afternoon. I am doing my best to gather and submit the necessary documents to you per the
judge's request. Although I live out of town, I am working diligently to gather all documents. Please expect a follow up no later than Friday,
December 21st,

Thank you for your patience in this matter,

Trecinna Lankford-Abundis

Trecinna Lankford-Abundis
tlabundis@gmail.com
(510) 698-2925

"Stand - Be Boundless, Limitless, Timeless." Trecinna

This moment is overflowing with unlimited possibilities




     Case: 18-04057              Doc# 52          Filed: 12/20/18            Entered: 12/20/18 19:36:33                     Page 2 of 2
